Exhibit 10.9



(Space above for recorder’s use)

 

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

FIRST LIEN DEED OF TRUST ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

by and from FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware corporation,
“Grantor”

to Fidelity National Title insurance Company, “Trustee”

for the benefit of BNP PARIBAS,
in its capacity as Administrative Agent and Collateral Agent, “Beneficiary”

Dated as of April 5, 2018

Address:444 West Roosevelt Avenue
City:Montebello
County:Los Angeles
State:California
APN No.:6349-016-002
Legal Description:See Exhibit A attached.

This deed of trust contains after-acquired property provisions and constitutes a
fixture filing under the California Uniform Commercial Code (“UCC”).

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

FIRST LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

THIS FIRST LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of
April 5, 2018 by and among FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware
corporation (together with its successors and permitted assigns, “Grantor”),
having an address at 12604 Hiddencreek Way, Suite A, Cerritos,
California  90703, to Fidelity National Title insurance Company (“Trustee”),
having an address at 26415 Carl Boyer Drive, Suite #255, Santa Clarita,
CA 91350, for the benefit of BNP PARIBAS (“BNPP”), as Agent (as hereinafter
defined), having an address at 787 Seventh Avenue, New York, New York 10019
(BNPP, in such capacity, together with its successors and assigns,
“Beneficiary”).

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) (BNPP and its successors and assigns, in such capacities, being
hereinafter referred to as the “Agent”), GREEN PLAINS INC. (the “Borrower”) and
certain lenders party thereto from time to time (such lenders being hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) have
entered into a Term Loan Agreement dated as of August 29, 2017, as amended by
that certain First Amendment to Term Loan Agreement, dated as of October 16,
2017 (such Term Loan Agreement, as the same may be amended, supplemented or
modified from time to time as permitted thereunder, including amendments,
restatements and replacements thereof in its entirety as permitted thereunder,
being hereinafter referred to as the “Loan Agreement”), pursuant to which the
Lenders have agreed, subject to certain terms and conditions, to extend credit
and make certain other financial accommodations available to the Borrower.  Any
capitalized term used in this Deed of Trust that is not otherwise defined
herein, either directly or by reference to another document, shall have the
meaning for purposes of this Deed of Trust as it is given in the Loan Agreement.

B. Grantor is a Subsidiary of the Borrower and as such will receive substantial
direct and indirect benefit from the extension of credit and other financial
accommodations made to the Borrower and the Subsidiaries.

C. The Grantor has executed and delivered to the Agent a Guaranty (as it may
from time to time be amended, restated, supplemented, replaced or otherwise
modified, the “Guaranty”) pursuant to which the Grantor has guaranteed the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents as well as the other
obligations of the Borrower under the Loan Documents, as more fully set forth
therein (together with the Loans, collectively, the “Guaranteed Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Grantor execute and deliver this Deed of Trust to secure the Guaranteed
Obligations and all direct obligations of the Grantor under the Loan Documents
(collectively the “Obligations Secured”).



1

--------------------------------------------------------------------------------

 

E. ABL Borrowers and certain other parties have previously entered into the
ABL-Cattle Credit Documents, the ABL-Grain Credit Documents and the ABL-Trade
Credit Documents (as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, collectively, the “Pari Passu Credit
Documents”), pursuant to which the lenders thereunder have agreed to make
certain loans, which extensions of credit the ABL Borrower will use for the
purposes permitted under the Pari Passu Credit Documents, upon the terms and
conditions contained in the Pari Passu Credit Documents.

F. The obligations of ABL Borrowers under the Pari Passu Credit Documents are
secured, directly or indirectly, by, among other things, a certain Second Lien
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement executed by Grantor for the benefit of BNPP, as collateral
agent for the holders of the obligations under the Pari Passu Credit Documents
(BNPP, in such capacity, together with its successors and assigns, the “Pari
Passu Agent”), dated as of the date hereof (as it may be amended, supplemented,
replaced or otherwise modified from time to time, the “Second Lien Deed of
Trust”).

G. In order to induce the Lenders to consent to the Second Lien Deed of Trust,
and to induce the Lenders to extend credit and other financial accommodations
and lend monies to or for the benefit of Borrower and its Subsidiaries, Agent,
Pari Passu Agent, and certain other parties have entered into the ABL
Intercreditor Agreements and the Term Loan Intercreditor Agreement
(collectively, as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Intercreditor Agreements”).

H. Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
first lien and security interest status, will remain prior and superior to the
Second Lien Deed of Trust, and the Second Lien Deed of Trust shall remain
subject, junior and subordinate to this Deed of Trust.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the Lenders and the Agent (each, a “Secured Party”, collectively, the
“Secured Parties”) under or in connection with the Obligations Secured, THE
GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY mortgages, GRANTS, ASSIGNS,
TRANSFERS, bargains, sells, conveys AND SETS OVER TO TRUSTEE, IN TRUST WITH
POWER OF SALE FOR THE USE AND BENEFIT OF AGENT, AND GRANTS AGENT (for the
benefit of the Secured Parties) A SECURITY INTEREST IN the real estate legally
described in Exhibit A hereto (the “Land”) in Los Angeles County (the “County”),
California (the “State”); together (i) with all right, title and interest, if
any, that the Grantor may now have or hereafter acquire in and to all
improvements, buildings and structures of every nature whatsoever now or
hereafter located on the Land; and (ii) all air rights, water rights



2

--------------------------------------------------------------------------------

 

and powers, development rights or credits, zoning rights or other similar rights
or interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Grantor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Deed of Trust to be real estate and covered by
this Deed of Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Grantor is hereby authorized to collect and receive such awards and proceeds
and to give proper receipts and acquittance therefor, and to apply the same as
provided herein); (ii) all contract rights, general intangibles, actions and
rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).





3

--------------------------------------------------------------------------------

 

The Grantor (i) pledges and assigns to the Agent from and after the date of the
effectiveness hereof (including any period of redemption), primarily and on a
parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Grantor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in­possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent.  Nothing contained in this Deed of Trust
shall be construed as imposing on the Agent any obligation of any lessor under
any Lease of the Mortgaged Property in the absence of an explicit assumption
thereof by the Agent.  In the exercise of the powers herein granted the Agent,
prior to Agent taking title to or possession of the Mortgaged Property, no
liability shall be asserted or enforced against the Agent, all such liability
being expressly waived and released by the Grantor, except for any such
liability arising on account of the Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Agent, their respective beneficiaries, successors and assigns, forever
for the uses and purposes herein set forth.  Except to the extent such a release
or waiver is not permitted by applicable law, the Grantor hereby releases and
waives all rights of redemption or reinstatement, if any, under and by virtue of
any of the laws of the State, and the Grantor hereby covenants, represents and
warrants that, at the time of the execution and delivery of this Deed of Trust,
(a) the Grantor has good and marketable fee simple title to the Mortgaged
Property, with lawful authority to grant, remise, release, alien, convey,
mortgage and warrant the Mortgaged Property, (b) the title to the Mortgaged
Property is free and clear of all encumbrances, except the Permitted Liens and
(c) except for the Permitted Liens, the Grantor will forever defend the
Mortgaged Property against all claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement





4

--------------------------------------------------------------------------------

 

.  The Agent and the Grantor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Deed of Trust shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing first priority security interest to the Agent for the benefit of the
Secured Parties in that portion of the Mortgaged Property in which the creation
and/or perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Deed of Trust, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property.  Any reproduction
of this Deed of Trust or of any other security agreement or financing statement
is sufficient as a financing statement.

(h) The Grantor authorizes the Agent to file any financing statement,
continuation statement or other instrument that the Agent or the Required
Lenders may reasonably deem necessary or appropriate from time to time to
perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders.



5

--------------------------------------------------------------------------------

 

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the Lenders as
follows:

Section 3.1 First Lien Status

.  Grantor shall preserve and protect the first priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense, (a)
give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b)(i) pay the underlying claim
in full or take such other action so as to cause it to be released or (ii)
contest the same in compliance with the requirements of the Loan Agreement
(including, if applicable, any requirement to provide a bond or other security
satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust

.  Without limiting any provision of the Loan Agreement, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Agent or pay (or reimburse the Agent
for) such taxes, assessments or impositions.  The Grantor agrees to provide to
the Agent, at any time upon request, official receipts showing payment of all
taxes, assessments and charges that the Grantor is required or elects to pay
under this Section.  The Grantor agrees to indemnify each Secured Party against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Obligations Secured and regardless of whether this Deed of Trust shall have been
released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the Required Lenders (or at the Agent’s
option) and without any further documentation, attorn to the Agent as lessor if
for any reason the Agent becomes lessor thereunder, and, upon demand after an
Event of Default has occurred and is continuing, pay rent to the Agent, and the
Agent shall not be responsible under such Lease for matters arising prior to the
Agent becoming lessor thereunder; provided that the Agent shall not become
lessor or obligated as lessor under any such Leases unless and until it shall
have been directed by the Required Lenders to do so, or it shall elect in
writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Grantor has actual knowledge of such use; (b) institute or acquiesce in any



6

--------------------------------------------------------------------------------

 

proceeding to change the zoning classification of the Real Property, nor shall
the Grantor change the use of the Mortgaged Property in any material way,
without the consent of the Required Lenders, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to Section 10.1 of the Loan Agreement, the Grantor shall, at its sole
expense, obtain for, deliver to, assign to and maintain for the benefit of the
Agent, until the Obligations Secured are paid in full, insurance policies
relating to the Mortgaged Property as specified in the Loan Agreement. Prior to
an Event of Default, use of insurance proceeds shall be governed by Sections
10.1 and 6.2.3 of the Loan Agreement.  Each such policy shall name the Agent as
additional insured or loss payee, as applicable, under a standard mortgage
endorsement.  If an Event of Default exists and is continuing, and the Agent has
given notice to the Grantor that the Agent intends to exercise its rights under
this Section 3.5, then the Agent shall be entitled to (a) adjust any casualty
loss and (b) apply the proceeds thereof as provided in Section 4.2 of this Deed
of Trust.

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the Grantor to pay any of
the foregoing so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and so long as neither the Mortgaged
Property nor any part thereof or interest therein shall be in reasonable danger
of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Loan Agreement, the Grantor assigns to the Agent,
as additional security, all awards of damage resulting from condemnation
proceedings or the taking of or injury to the Real Property for public use
“Eminent Domain Proceedings”).  If an Event of Default exists and is continuing
and the Agent has given notice to the Grantor that the Agent intends to exercise
its rights under this Section 3.7, then the Agent shall be entitled to (a)
participate in and/or direct (at the sole discretion of the Required Lenders any
Eminent Domain Proceedings and (b) apply the proceeds thereof as provided in
Section 4.2 of this Deed of Trust.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies





7

--------------------------------------------------------------------------------

 

.  Subject to the provisions of the Loan Agreement, upon the occurrence and
during the continuance of an Event of Default, including a failure to perform or
observe any of the covenants set forth in this Deed of Trust that is not cured
within any applicable cure period, in addition to any rights and remedies
provided for in the Loan Agreement or other Loan Document, if and to the extent
permitted by applicable law, the following provisions shall apply:

(a) Power of Sale.  Agent may direct Trustee to exercise Trustee’s power of sale
with respect to the Mortgaged Property, or any part thereof, in a non-judicial
procedure as permitted by applicable law.  If Agent elects to exercise its power
of sale with respect to the Real Property and other portions of the Mortgaged
Property, or any part thereof, Trustee shall record a notice of default in each
county in which any part of such Real Property and other Mortgaged Property is
located in the form prescribed by applicable law and shall mail copies of such
notice in the manner prescribed by applicable law.  After the time required by
applicable law, Trustee shall give public notice of the sale to the persons and
in the manner prescribed by applicable law. Trustee, without demand on Grantor,
shall sell such Real Property and other Mortgaged Property at public auction to
the highest bidder at the time and place and under the terms designated in the
notice of sale in one or more parcels and in any order Trustee
determines.  Trustee may postpone sale of all or any parcel of the Mortgaged
Property in accordance with the provisions of applicable law, including, without
limitation, California Civil Code Section 2924g. Trustee, Agent, or their
designee, may purchase at any such sale.  Upon receipt of the price bid, Trustee
shall deliver to the purchaser a Trustee’s deed conveying the Real Property and
other Mortgaged Property that are sold.  The recitals in the deed of compliance
with applicable law shall be prima facie evidence of such compliance and
conclusive evidence thereof in favor of bona fide purchasers and encumbrancers
for value and without notice. Grantor acknowledges that the power of sale
granted in this Deed of Trust may be exercised by Trustee without prior judicial
hearing. Grantor has the right to bring an action to assert the non-existence of
an Event of Default or any other defense of Grantor to acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Mortgaged Property so sold
without any covenant or warranty, express or implied.  The recitals in Trustee’s
deed shall be prima facie evidence of the truth of the statements made therein.

(b) Agent’s Power of Enforcement.  The Agent may immediately foreclose this Deed
of Trust by judicial action.  The court in which any proceeding is pending for
the purpose of foreclosure of this Deed of Trust by judicial procedure or in
connection with the exercise of any non-judicial power of sale by the Trustee
may, at once or at any time thereafter, either before or after sale, without
notice and without requiring bond, and without regard to the solvency or
insolvency of any person liable for payment of the Obligations Secured, and
without regard to the then value of the Mortgaged Property or the occupancy
thereof as a homestead, appoint a receiver (the provisions for the appointment
of a receiver and assignment of rents being an express condition upon which the
loans and other financial accommodations hereby secured are made) for the
benefit of the Secured Parties, with power to collect the Rents, due and to
become due, during such foreclosure suit and the full statutory period of
redemption notwithstanding any redemption.  The receiver, out of the Rents when
collected, may pay reasonable costs incurred in the management and operation of
the Real Property, prior and subordinate liens, if any, and taxes, assessments,
water and other utilities and insurance, then due or thereafter accruing, and
may make



8

--------------------------------------------------------------------------------

 

and pay for any necessary repairs to the Real Property, and may pay any part of
the Obligations Secured in accordance with the Loan Agreement or any deficiency
decree entered in such foreclosure proceeding.  Upon or at any time after the
filing of a suit to foreclose this Deed of Trust, the court in which such suit
is filed shall have full power to enter an order placing the Agent in possession
of the Real Property with the same power granted to a receiver pursuant to this
clause (a) and with all other rights and privileges of a mortgagee-in-possession
under applicable law.

(c) Agent’s Right to Enter and Take Possession, Operate and Apply Income.  The
Agent shall, at the direction of Required Lenders or at its option, have the
right, acting through its agents or attorneys or a receiver, with process of
law, to enter upon and take possession of the Real Property, to expel and remove
any persons, goods or chattels occupying or upon the same, to collect or receive
all the Rents, to manage and control the Real Property, to lease the Real
Property or any part thereof, from time to time, and, after deducting all
reasonable attorneys’ fees and expenses of outside counsel, and all reasonable
expenses incurred in the protection, care, maintenance, management and operation
of the Real Property, to distribute and apply the remaining net income in such
order and to such of the Obligations Secured in accordance with the Loan
Agreement or any deficiency decree entered in any foreclosure proceeding.

(d) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State and any foreclosure suit may be brought by the Trustee or by the
Agent.

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

(f) Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Agent under this Deed of Trust and the
exercise of any right or remedy by or for the benefit of Agent hereunder are, as
among Agent, Pari Passu Agent, the Lenders and the lenders under the Pari Passu
Credit Documents, subject to the provisions of the Term Loan Intercreditor
Agreement, which Term Loan Intercreditor Agreement shall be solely for the
benefit of Agent, Pari Passu Agent, the Lenders and the lenders under the Pari
Passu Credit Documents and shall not be for the benefit of or enforceable by
Borrower, any ABL Borrower or any other Loan Party.  In the event of any
conflict between the terms of the Term Loan Intercreditor Agreement and this
Deed of Trust, as among Agent, Pari Passu Agent, the Lenders and the lenders
under the Pari Passu Credit Documents, the terms of the Term Loan Intercreditor
Agreement shall govern and control.  Any reference in this Deed of Trust to
“first priority lien” or words of similar effect in describing the security
interests created hereunder shall be understood to refer to such priority as set
forth in the Intercreditor Agreements.  All representations, warranties, and
covenants in this Deed of Trust shall be subject to the provisions and
qualifications set forth in this Section 4.1(f).

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale





9

--------------------------------------------------------------------------------

 

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Agent pursuant to any
right given or action taken under the provisions of this Deed of Trust shall be
applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’  fees and costs of title evidence), and in addition thereto,
reasonable compensation to Agent, its agents and counsel, and all actual out of
pocket expenses, advances, liabilities and sums made or furnished or incurred by
Trustee, Agent or Lenders under this Deed of Trust and the Loan Agreement and
the other Loan Documents, together with interest at the maximum rate permitted
by law, and all taxes, assessments or other charges, except any taxes,
assessments or other charges subject to which the Mortgaged Property shall have
been sold;

(b) In accordance with the applicable provisions of the Loan Agreement;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any other Loan  Document; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled  to receive the same.

To the extent permitted by applicable law, the Grantor shall remain liable for
any deficiency to the extent provided in the documents that create the
Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Agent shall be exclusive of, but shall be in
addition to, every other remedy or right now or hereafter existing at  law or in
equity.  No delay in the exercise or omission to exercise any remedy or right
available during the existence of any Event of Default shall impair any  such
remedy or right or be construed to be a waiver of such Event of Default or
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or different nature.  To the extent permitted by applicable law, every such
remedy or right may be exercised concurrently or independently and when and as
often as may be deemed expedient by the Agent.

Section 4.4 Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such collateral), execution may
be made upon any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the Required Lenders.

Section 4.5 No Merger





10

--------------------------------------------------------------------------------

 

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the Required Lenders, not be merged into any decree of
foreclosure entered by the court, and the Trustee or Agent may concurrently or
subsequently seek to foreclose one or more mortgages or deeds of trust that also
secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Loan Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State.  Wherever possible, each provision of this Deed of
Trust shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Deed of Trust shall be prohibited
by or invalid under applicable law, such provision shall be effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Loan Agreement for release of
the Mortgaged Property from this Deed of Trust, then the Agent shall, promptly
upon request of the Grantor, request the Trustee to reconvey the Mortgaged
Property and shall surrender this Deed of Trust and evidence of satisfaction of
the Obligations Secured to the Trustee. Trustee shall reconvey the Mortgaged
Property without warranty to the person or persons legally entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Agent shall be deemed to include their
respective successors and assigns.  The Grantor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Grantor. Wherever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Grantor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS





11

--------------------------------------------------------------------------------

 

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws, including, without
limitation, as provided by California Civil Code Sections 2899 and 3433, and any
right to have the assets comprising the Mortgaged Property marshaled upon any
foreclosure of the encumbrance hereof and agrees that the Agent or any court
having jurisdiction to foreclose such encumbrance may sell the Mortgaged
Property in part or as an entirety.  To the fullest extent permitted by law, the
Grantor irrevocably waives all statutory or other rights of redemption from sale
under any order or decree of foreclosure of this Deed of Trust, on its own
behalf and on behalf of each and every person acquiring any interest in or title
to the Mortgaged Property subsequent to the date hereof.  The Grantor further
waives, to the fullest extent it may lawfully do so, all statutory and other
rights in its favor, limiting concurrent actions to foreclose this Deed of Trust
and the exercise of other rights with respect to the Obligations Secured,
including any right vested in the Grantor or any affiliate to limit the right of
the Agent to pursue or commence concurrent actions against the Grantor or any
such affiliate or any property owned by any one or more of them.  Grantor
further waives, to the extent permitted by applicable law, all errors and
imperfections in any proceedings instituted by Agent or Trustee under this Deed
of Trust and all notices of any Event of Default (except as may be provided for
under the terms of this Deed of Trust) or of Agent’s or Trustee’s election to
exercise or its actual exercise of any right, remedy or recourse provided for
under this Deed of Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Loan
Agreement, the provisions of the Loan Agreement will govern.  To the extent any
provision of this Deed of Trust specifies performance according to standards
established by the Loan Agreement, then such specification shall mean the
performance that would be required by the Borrower were the Borrower the owner
of the Mortgaged Property and the Grantor hereunder.  Notwithstanding anything
to the contrary contained herein, the lien and security interest granted to
Beneficiary pursuant to this Deed of Trust and the exercise of any right or
remedy by Beneficiary hereunder are subject to the provisions of the Term Loan
Intercreditor Agreement.  In the event of any conflict or inconsistency between
the terms and provisions of the Term Loan Intercreditor Agreement and the terms
and provisions of this Deed of Trust, the terms and provisions of the Term Loan
Intercreditor Agreement shall govern and control.

Section 5.7 Future Advances

.  Any and all future advances (subject to the limitations on the principal
amount of Obligations Secured elsewhere contained in this Deed of Trust) under
this Deed of Trust and the Loan Agreement or other Loan Documents shall have the
same priority as if the future advance was made on the date that this Deed of
Trust was recorded. This Deed of Trust shall secure the Obligations Secured,
whenever incurred, such Obligations Secured to be due at the times provided



12

--------------------------------------------------------------------------------

 

in the Loan Agreement. Notice is hereby given that the Obligations Secured may
increase as a result of any defaults hereunder by Grantor due to, for example,
and without limitation, unpaid interest or late charges, unpaid taxes or
insurance premiums which the Agent elects to advance, defaults under leases that
the Agent elects to cure, attorney fees or costs incurred in enforcing the Loan
Documents or other expenses incurred by the Agent in protecting the Collateral,
the security of this Deed of Trust or the Agent’s rights and interests.

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Agent relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Deed of Trust, and the Grantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any state or federal court sitting in the State or in such other location as
may be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor as set forth in Section 5.1 hereof; and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Agent to serve legal
process in any other manner permitted by law or affect the right of the Agent to
bring any action or proceeding against the Grantor or its property in the courts
of any other jurisdiction.



13

--------------------------------------------------------------------------------

 

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Deed of Trust.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Agent or the Required Lenders reasonably determine that the Grantor’s action is
not protective of the interest of the Agent in the Mortgaged Property, Agent
shall have the right to appear in and defend any legal proceeding brought
regarding the Mortgaged Property and to bring any legal proceeding, in the name
and on behalf of the Grantor or in the Agent’s name, that the Required Lenders,
in their sole discretion, determine is necessary to be brought to protect the
Secured Parties’  interest in the Mortgaged Property, as long as Agent provided
Grantor fifteen (15) days prior written notice of its intent to bring such
proceeding, except in the event of an emergency, in which case no prior notice
shall be required (but Agent shall promptly thereafter notify Grantor of the
bringing of such proceeding).  Nothing herein is intended to prohibit Grantor
from bringing or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Grantor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Grantor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Grantor shall
not be liable for such indemnification to any Secured Party to the extent that
resulting from such Secured Party’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective



14

--------------------------------------------------------------------------------

 

directors, officers, employees, trustees, agents, financial advisors,
consultants, affiliates and controlling persons (each such person, an
“Indemnitee”) for any damages, costs, loss or expense, including response,
remedial or removal costs and all fees and disbursements of counsel for any such
Indemnitee, arising out of any of the following:  (i) any presence, release,
threatened release or disposal of any Hazardous Material by Grantor or any
subsidiary of Grantor or otherwise occurring on or with respect to the Mortgaged
Property, (ii) the operation or violation of any Environmental Law by Grantor or
any subsidiary of Grantor or otherwise occurring on or with respect to the
Mortgaged Property, (iii) any claim for personal injury, property damage related
to Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iv) any claim for actual or threatened
injury to, destruction of or loss of natural resources in connection with
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property and (v) the inaccuracy or breach of any environmental
representation, warranty or covenant by Grantor  made herein or in any other
Loan Document evidencing or securing any obligation  under the Loan Documents or
setting forth terms and conditions applicable thereto or otherwise relating
thereto.  The foregoing indemnity shall survive the termination of this Deed of
Trust and shall remain in force beyond the expiration of any applicable statute
of limitations and payment or satisfaction in full of any single claim
thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the Loan Agreement and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS DEED OF TRUST SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF TRUST MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST ONLY BY ANOTHER
WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER
CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Deed of Trust or any other Loan
Document, the liability of the Grantor hereunder shall not exceed the maximum
amount of liability that the Grantor can incur without rendering this Deed of
Trust void or voidable under any applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (and, to the
extent necessary to comply with the foregoing under any applicable law, the
Obligations Secured shall be reduced to such maximum amount).

Article 6
TRUSTEE PROVISIONS

Section 6.1 Liability of Trustee





15

--------------------------------------------------------------------------------

 

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
him in the performance of his duties hereunder and to reasonable compensation
for such of his services hereunder as shall be rendered.  Grantor will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by her  hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Agent. If Trustee shall die, resign or become disqualified from acting in the
execution of this trust or shall fail or refuse to execute the same when
requested by Agent so to do, or if, for any reason, Agent shall prefer to
appoint a substitute trustee to act instead of the forenamed Trustee, Agent
shall have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who shall succeed to all the estate, rights,
powers and duties of the forenamed Trustee.  Agent may, from time to time, by a
written instrument executed and acknowledged by Agent, mailed to Grantor and
recorded in the County in which the Real Property is located and by otherwise
complying with the provisions of the applicable law of the State, substitute a
successor or successors to the Trustee named herein or acting hereunder.

Section 6.4 Perfection of Appointment

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Agent or of the successor Trustee, the
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and moneys held by
such Trustee to the successor Trustee so appointed in its, her or his place.



16

--------------------------------------------------------------------------------

 

Article 7
LOCAL LAW PROVISIONS

In the event of any inconsistencies between the terms and conditions of this
Article 7 and the terms and conditions of the remaining sections of this Deed of
Trust, the terms and conditions of this Article 7 shall control.

Section 7.1 Sale of Mortgaged Property

.  If Beneficiary shall elect to cause the Mortgaged Property and all estate,
right, title and interest, claim and demand therein, or any part thereof to be
sold pursuant to the power of sale as described in Section 4.1(a) hereof,
subject to the terms of the Loan Agreement, the Mortgaged Property shall be sold
as follows:

(a) Beneficiary may proceed as if all of the Mortgaged Property were real
property, in accordance with subparagraph (d) below, or Beneficiary may elect to
treat any of the Mortgaged Property which consists of a right in action or which
is property that can be severed from the premises without causing structural
damage thereto as if the same were personal property, and dispose of the same in
accordance with subparagraph (c) below, separate and apart from the sale of real
property, with the remainder of the Mortgaged Property being treated as real
property at the sale.

(b) Beneficiary may cause any such sale or other disposition to be conducted
immediately following the expiration of any grace period, if any, herein
provided (or required by law) or Beneficiary may delay any such sale or other
disposition for such period of time as Beneficiary deems to be in its best
interest.  Should Beneficiary desire that more than one sale or other
disposition be conducted, Beneficiary may, at its option, cause the same to be
conducted simultaneously, or successively on the same day, or at such different
days or times and in such order as Beneficiary may deem to be in its best
interest.

(c) Should Beneficiary elect to cause any of the Mortgaged Property to be
disposed of as personal property as permitted by subparagraph (a) above, it may
dispose of any part thereof in any manner now or hereafter permitted by Article
9 of the UCC or in accordance with any other remedy provided by law.  Both
Grantor and Beneficiary shall be eligible to purchase any part of all of such
property at any such disposition.  Any such disposition may be either public or
private as Beneficiary may so elect, subject to the provisions of the
UCC.  Beneficiary shall give Grantor at least ten (10) days prior written notice
of the time and place of any public sale or other disposition of such property
or of the time at or after which any private sale or any other intended
disposition is to be made, and if such notice is sent to Grantor it shall
constitute reasonable notice to Grantor.

(d) Should Beneficiary elect to sell the Mortgaged Property which is real
property or which Beneficiary has elected to treat as real property, upon such
election Trustee shall give such notice of Default and election to sell as may
then be required by law.  Thereafter, upon the expiration of such time and the
giving of such notice of sale as may then be required by law, Trustee, at the
time and place specified in the notice of sale, shall sell such Mortgaged
Property, or any portion thereof specified by Beneficiary, at public auction to
the highest bidder for cash in



17

--------------------------------------------------------------------------------

 

lawful money of the United States, subject, however, to the provisions of
Section 4.1(a) hereof.  Trustee, for good cause may, and upon request of
Beneficiary shall, from time to time, postpone the sale by public announcement
thereof at the time and place noticed therefor.  If the Mortgaged Property
consists of several lots or parcels, Beneficiary may designate the order in
which such lots or parcels may be offered for sale or sold, and may direct that
such property be sold in one parcel, as an entirety, or in such parcels as
Beneficiary, in its sole discretion, may elect.  Grantor expressly waives any
right which it may have to direct the order in which any of the Mortgaged
Property shall be sold, and its rights, if any, to require that the Mortgaged
Property be sold as separate tracts, lots, units or parcels.  Any person,
including Grantor, Trustee or Beneficiary, may purchase at the sale.  Upon any
sale, Trustee shall execute and deliver to the purchaser or purchasers a deed or
deeds conveying the property so sold, but without any covenant or warranty
whatsoever, express or implied, whereupon such purchaser or purchasers shall be
let into immediate possession.

(e) In the event of a sale or other disposition of any such Mortgaged Property
or any part thereof, and the execution of a deed or other conveyance pursuant
thereto, the recitals in the deed or deeds of compliance with all requirements
of law regarding the mailing of copies of notices or the publication of a copy
of the notice of default or the personal delivery of the copy of the notice of
default or the posting of copies of the notice of sale or the publication of a
copy thereof shall constitute prima facie evidence of compliance with these
requirements and conclusive evidence thereof in favor of bona fide purchasers
and encumbrancers for value and without notice.

(f) Upon any sale, whether made under the power of sale herein granted and
conferred or by virtue of judicial proceedings, the receipt of the Trustee, or
of the officer making sale under judicial proceedings, shall be sufficient
discharge to the purchaser or purchasers at any sale for his or their purchase
money, and such purchaser or purchasers, his or their assigns or personal
representatives, shall not, after paying such purchase money and receiving such
receipt of the Trustee or of such officer therefore, be obliged to see to the
application of such purchase money, or be in anywise answerable for any loss,
misapplication or non-application thereof.

Section 7.2 Environmental Defaults and Remedies

.  In the event that any portion of the Mortgaged Property is determined to be
“environmentally impaired” (as “environmentally impaired” is defined in
California Code of Civil Procedure Section 726.5(e)(3)) or to be an
“affected parcel” (as ”affected parcel” is defined in California Code of Civil
Procedure Section 726.5(e)(1)), then, without otherwise limiting or in any way
affecting Beneficiary’s or Trustee’s rights and remedies under this Deed of
Trust, Beneficiary may elect to exercise its right under California Code of
Civil Procedure Section 726.5(a) to (a) waive its lien on such environmentally
impaired or affected portion of the Mortgaged Property and (b) exercise (i) the
rights and remedies of an unsecured creditor, including reduction of its claim
against Grantor to judgment, and (ii) any other rights and remedies permitted by
law.  For purposes of determining Beneficiary’s right to proceed as an unsecured
creditor under California Code of Civil Procedure Section 726.5(a), Grantor
shall be deemed to have willfully permitted or acquiesced in a release or
threatened release of hazardous materials, within the meaning of California Code
of Civil Procedure Section 726.5(d)(1), if the release or threatened release of
hazardous materials was knowingly or negligently caused or contributed to by any
lessee, occupant or user or any portion of the Mortgaged Property and Grantor
knew or should have known of the activity by such lessee, occupant or user which
caused or contributed to the release or threatened



18

--------------------------------------------------------------------------------

 

release.  Subject to the terms of the Loan Agreement, all costs and expenses,
including, but not limited to, attorneys’ fees, incurred by Beneficiary in
connection with any action commenced under this Section 7.2, including any
action required by California Code of Civil Procedure Section 726.5(b) to
determine the degree to which the Mortgaged Property is environmentally
impaired, plus interest thereon at the default rate from the date of demand
until paid, shall be added to the indebtedness secured by this Deed of Trust and
shall be due and payable to Beneficiary upon its demand made at any time
following the conclusion of such action.

Section 7.3 Election to Proceed Under Section 2938 of the California Civil Code

.  Without limiting any other rights or remedies of Beneficiary set forth in
this Deed of Trust or under any other Loan Document, or available at law or in
equity, but subject in all events to the terms and provisions of the Loan
Agreement, following an Event of Default, Beneficiary shall have the right to
enforce all of the rights and remedies of an assignee under Section 2938 of the
California Civil Code.  In the event that Beneficiary shall elect to enforce
this Deed of Trust in accordance with Section 2938, the following procedures
shall apply, as applicable:

(a) Beneficiary may send a demand notice in the form prescribed by Section 2938
to, in the case of enforcement under Section 2938(c)(3), one or more of the
tenants of the Mortgaged Property, with a copy to Grantor and any other assignee
under a recorded assignment of leases, rents, issues and profits with respect to
the Mortgaged Property, or, in the case of enforcement under Section 2938(c)(4),
to Grantor with a copy to any such other assignees in accordance with the
procedures set forth therein.  Without limiting Beneficiary’s rights to any
amounts received by Grantor after an Event of Default under this Deed of Trust,
Grantor shall immediately turn over to Beneficiary any Rents received by Grantor
from any tenant of the Mortgaged Property from and after Beneficiary’s
enforcement of this Deed of Trust under either of such Sections 2938(c)(3) or
(4), it being understood that Grantor shall be deemed to hold such amounts as
trustee for Beneficiary until such amounts have been paid to Beneficiary.  In
addition, Grantor shall also cause any collection agent for Grantor or any other
person who has collected Rents for Grantor’s benefit relating to the period from
and after Beneficiary’s enforcement of this Deed of Trust under either of such
Sections 2938(c)(3) or (4), to turn such Rents over to Beneficiary.

(1) Notwithstanding anything to the contrary contained in this Deed of Trust, if
Beneficiary shall proceed to enforce this Deed of Trust by means other than the
appointment of a receiver and consequently receives Rents as a result thereof,
and Beneficiary receives written demand from Grantor (or any other party
entitled under law to make demand on Beneficiary) to pay the reasonable costs of
protecting and preserving the Mortgaged Property, Beneficiary may elect either
to pay (either directly to the party to whom owed, or by joint check payable to
Grantor and such party) or authorize Grantor to pay, such costs, which shall
consist exclusively of the cost of real property taxes assessed against the
Mortgaged Property then due and payable, insurance premiums with respect to the
Mortgaged Property then due and payable under policies required to be maintained
under a Loan Document or otherwise maintained by Grantor in its exercise of
prudent business practice, and other costs the payment of which is determined by
Beneficiary to be necessary for the protection or preservation of the Mortgaged
Property (such payments being referred to herein as “Protective Payments”),
conditioned upon Grantor furnishing



19

--------------------------------------------------------------------------------

 

to Beneficiary all information (such as invoices, bills, contracts, or purchase
orders) reasonably necessary in order for Beneficiary to identify the party to
whom payment is owed or the work, service or item for which payment is requested
and to establish that such Protective Payments are required to be paid or
authorized under this Section 7.3.  In the absence of manifest error, an expense
of the Mortgaged Property, other than for property taxes and insurance, shall
not be deemed necessary to preserve or protect the Mortgaged Property if such
expense, together with all other expenses in the same line item or category
incurred during the same calendar year (or other annual period to which such
budget relates) was not reflected on the most recent annual budget, if any,
required to be submitted by Grantor to Beneficiary under the Loan Documents for
such year or annual period.  If Grantor is authorized to pay any Protective
Payments under this Section 7.3, Beneficiary reserves the right to deposit the
amounts necessary to pay such Protective Payments into an interest bearing
checking account, in which Grantor shall have granted to Beneficiary a
perfected, first priority security interest, from which Grantor shall be
obligated to draw the funds necessary to pay such Protective Payments.  In the
event that Beneficiary agrees or is required under any circumstances to pay or
authorize the payment of any Protective Payments consisting of costs of
improvement of the Mortgaged Property or any portion thereof (or any other costs
the non-payment of which would entitle the payee to enforce mechanic’s or
materialman’s liens or similar rights), Beneficiary shall be authorized, before
paying or authorizing the payment of any such payments, to require compliance
with standard construction loan disbursement conditions with respect to such
costs, including without limitation the receipt of unconditional mechanics’ lien
waivers with respect to the work for which such costs are to be paid.

(2) In no event shall Beneficiary be obligated to pay or authorize the payment
of Protective Payments in excess of any Rents actually received by Beneficiary
as a result of the enforcement of this Paragraph (b) of this Section
7.3.  Further, Protective Payments shall not be deemed to include, and
Beneficiary shall not be obligated to pay or authorize the payment of Rents for,
(x) any capital expenditures (such as for commissions, tenant or other capital
improvements to the Mortgaged Property, or expenses in connection with the sale,
leasing, or other transfer of the Mortgaged Property, or any portion thereof or
interest therein), except to the extent necessary to pay, from Rents actually
received by Beneficiary as a result of the enforcement of this Section 7.3,
costs required for compliance with building and housing codes, if any, to the
extent required under Section 2938 of the California Civil Code, or (y) any
payments to Grantor or its affiliates for any work, services or goods furnished
by any such party.

(3) Beneficiary shall have the right (but not the obligation) to make advances
to preserve and protect the Mortgaged Property in excess of Rents received as a
result of Beneficiary’s enforcement of its rights under this Deed of Trust, and
Grantor agrees that any such protective advances shall constitute additional
indebtedness of Grantor to Beneficiary repayable by Grantor on demand, and shall
be secured by this Deed of Trust and any other Loan Documents the purpose of
which is to secure the Obligations Secured.

(4) Nothing contained in this Section shall limit either (x) Beneficiary’s right
to cease at any time any further enforcement of this Deed of Trust under Section
2938 by sending written notice of the cancellation thereof to each party to whom
a demand notice



20

--------------------------------------------------------------------------------

 

was sent, or (y) Beneficiary’s right to seek the appointment of a receiver,
either of which, if enforced by Beneficiary, shall terminate Beneficiary’s
obligations under Paragraph (a)(1)-(3).

(5) In no event shall any enforcement of Beneficiary’s rights under this
Section, including without limitation the payment or authorization of payment of
any Protective Payments, make Beneficiary a “mortgagee-in-possession” or limit,
waive, or otherwise derogate any of Beneficiary’s other rights and remedies
available to it under the Loan Documents or at law.  Grantor hereby acknowledges
and agrees that the rights and remedies described in this Section set forth a
reasonable procedure for the implementation of Section 2938, and to the extent
inconsistent with the provisions thereof, Grantor hereby waives any such
inconsistencies.  In no event shall any exercise of rights by the Beneficiary
under this Section 7.3, including without limitation the payment or
authorization of payment of any Protective Payments, be construed to require the
Beneficiary to operate or manage the Mortgaged Property or be construed as an
assumption by Beneficiary of any obligation to operate or manage the Mortgaged
Property, and all liabilities and obligations in relation to the operation and
management of the Mortgaged Property shall remain exclusively that of the
Grantor (but provided that Grantor shall not be responsible for any liability
arising out of the gross negligence or willful misconduct of Beneficiary in
exercising its rights under this Section).

(b) Any Rents received by Beneficiary as a result of any such enforcement
measures shall be applied as provided in the Loan Agreement; provided, however,
that any Protective Payments paid or authorized by Beneficiary shall not be
applied against, or credited to, any amounts necessary to cure any monetary
default for purposes of reinstatement of the Debt under Section 2924(c) of the
California Civil Code.

(c) Without in any way limiting Grantor’s other indemnification obligations set
forth in this Deed of Trust and in the Loan Documents, Grantor shall indemnify,
defend, and hold harmless Beneficiary, and its successors and assigns, from and
against any and all losses, costs, expenses (including, without limitation,
attorneys’ fees), damages, liabilities, or claims asserted against or suffered
by Beneficiary (a) arising from any Protective Payments made, or authorized to
be made, by Beneficiary, and (b) arising from any work performed or goods or
services furnished in connection with the ownership or operation of the
Mortgaged Property at any time during which Beneficiary shall be enforcing its
rights under this Section 7.3;  provided, however, that this indemnification
shall not apply to losses, costs, expenses, damages, liabilities or claims to
the extent arising out of the gross negligence or willful misconduct of
Beneficiary or any agent of Beneficiary in exercising the rights or performing
the services described in clause (a) or (b) above.

(d) Without limiting the restrictions on assignment set forth in this Deed of
Trust and in the Loan Documents, each assignee of any interest in the Rents
shall acquire its interest in the Rents subject to the rights of the Beneficiary
set forth in this Deed of Trust, and shall acquire no greater rights with
respect to the payment of Protective Payments than the rights of Grantor set
forth in this Section 7.3.

Section 7.4 Assignment to Beneficiary Controlling





21

--------------------------------------------------------------------------------

 

.  The rights of Trustee in the Leases and Rents created under Section 1.1 shall
be subject to the rights of Beneficiary in the Leases and Rents created
thereunder.

Section 7.5 Grantor’s Third Party Waivers

.  Grantor and Beneficiary intend that this Deed of Trust secure the Debt and
the Obligations.  Grantor acknowledges that the grants of security interests and
liens by Grantor hereunder to secure the Debt and the Obligations consist, at
least in part, of a guaranty of obligations of the other Loan Parties and, in
full recognition of that fact, Grantor consents and agrees as hereinafter set
forth in the balance of this Section 7.5.  The consents, waivers, and agreements
of the Grantor that are contained in the balance of this Section 7.5 are
intended to deal with the suretyship aspects of the transactions evidenced by
the Loan Documents (to the extent that Grantor is a guarantor or surety for the
Obligations of the other Loan Parties thereunder) and thus are intended to be
effective and applicable only to the extent that Grantor has agreed to answer
for the Obligations of the other Loan Parties or has granted a lien or security
interest in the Mortgaged Property to secure the obligations of the other Loan
Parties; conversely, the consents, waivers, and agreements of Grantor that are
contained in the balance of this Section 7.5 shall not be applicable to the
direct Obligations of Grantor under the Loan Documents, and shall not be
applicable to security interests or liens on the Mortgaged Property given to
directly secure the direct Obligations of Grantor under the Loan Documents.

(a) Subject to the Loan Documents, Beneficiary may perform any or all of the
following acts at any time in its sole discretion, all without notice to
Grantor, without affecting Grantor’s obligations under this Deed of Trust or any
other Loan Documents and without affecting the Liens and encumbrances against
the Mortgaged Property in favor of Beneficiary: 

(1) Beneficiary may alter any terms of the Obligations or any part thereof,
including renewing, compromising, extending or accelerating, or otherwise
changing the time for payment of, or increasing or decreasing the rate of
interest on, the Debt or any part thereof;

(2) Beneficiary may take and hold security for the Obligations, accept
additional or substituted security, and subordinate, exchange, enforce, waive,
release, compromise, fail to perfect and sell or otherwise dispose of any such
security;

(3) Beneficiary may direct the order and manner of any sale of all or any part
of any security now or later to be held for the Obligations, and Beneficiary may
also bid at any such sale;

(4) Beneficiary may apply any payments or recoveries from Grantor, any other
Loan Party, or any other source, and any proceeds of any security, to the
obligations under the Loan Documents in such manner, order and priority as
Beneficiary may elect;

(5) Beneficiary may release any other Loan Party or any other person of its
liability for the Obligations or any part thereof;

(6) Beneficiary may substitute, add or release any one or more guarantors or
endorsers; and



22

--------------------------------------------------------------------------------

 

(7) In addition to the Obligations, Beneficiary may extend other credit to any
other Loan Party, and may take and hold security for the credit so extended, all
without affecting Grantor’s liability hereunder or under the other Loan
Documents and without affecting the liens and encumbrances against the Mortgaged
Property hereunder or under the other Loan Documents.

(b) Grantor expressly agrees that the validity, enforceability or priority of
the liens and encumbrances against the Mortgaged Property in favor of
Beneficiary shall not be affected in any manner by or because of: 

(1) Any act or event which might otherwise discharge, reduce, limit or modify
any Loan Party’s obligations hereunder or under the other Loan Documents or the
liens and encumbrances against the Mortgaged Property in favor of Beneficiary;

(2) Any waiver, extension, modification, forbearance, delay or other act or
omission of Beneficiary or any failure to proceed promptly or otherwise as
against any Loan Party or any other person or any security;  or

(3) Any action, omission or circumstance which might increase the likelihood
that Beneficiary might enforce the rights granted under this Deed of Trust or
under the other Loan Documents or which might affect the rights or remedies of
Grantor as against any other Loan Party.

Grantor hereby expressly waives and surrenders any defense to the performance of
the Obligations under this Deed of Trust and under all other Loan Documents or
to the enforcement of the liens and encumbrances against the Mortgaged Property
in favor of Beneficiary based upon any of the foregoing acts, omissions,
agreements, waivers or matters described in this subsection.  It is the purpose
and intent of this Deed of Trust that, subject to the terms and provisions of
the Loan Agreement, the obligations of Grantor under this Deed of Trust and
under all other Loan Documents shall be absolute and unconditional under any and
all circumstances.

(c) Grantor waives: 

(1) All statutes of limitations as a defense to any action or proceeding brought
against Grantor or the Mortgaged Property by Beneficiary, to the fullest extent
permitted by law;

(2) Any right it may have to require Beneficiary to proceed against any other
Loan Party or any other person, proceed against or exhaust any security held
from any other Loan Party or any person, or pursue any other remedy in
Beneficiary’s power to pursue;

(3) Any defense based on any claim that Grantor’s obligations exceed or are more
burdensome than those of Borrower or any other Loan Party;

(4) Any defense:  (A) based on any legal disability of any other Loan Party, (B)
based on any release, discharge, modification, impairment or limitation of the
liability of any other Loan Party to Beneficiary from any cause, whether
consented to by Beneficiary 



23

--------------------------------------------------------------------------------

 

or arising by operation of law, (C) arising out of or able to be asserted as a
result of any case, action or proceeding before any court or other governmental
authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of Borrower or any of its
affiliates, or any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in each
case as undertaken under any U.S. Federal or State law (each of the foregoing
described in this clause (C) being referred to herein as an “Insolvency
Proceeding”); or (D) arising from any rejection or disaffirmance of the
Obligations, or any part thereof, or any security held therefor, in any such
Insolvency Proceeding;

(5) Any defense based on any action taken or omitted by Beneficiary  in any
Insolvency Proceeding involving any other Loan Party, including any election to
have Beneficiary’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by Beneficiary to any other Loan Party in any
Insolvency Proceeding, and the taking and holding by Beneficiary of any security
for any such extension of credit;

(6) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of intention to
accelerate, notices of acceleration, notices of acceptance of  this Deed of
Trust or any other Loan Document and of the existence, creation, or incurring of
new or additional indebtedness, and demands and notices of every kind; and

(7) Any defense based on or arising out of any defense that any other Loan Party
may have to the payment of the Debt or performance of the Obligations.

(d) (1)  Upon any Event of Default, in its sole discretion, subject in all
events to the terms and provisions of the Loan Agreement, without prior notice
to or consent of Grantor, Beneficiary may elect to:  (A) foreclose either
judicially or nonjudicially against any collateral securing the Obligations,
(B) accept a transfer of any such collateral for the Obligations in lieu of
foreclosure, (C) compromise or adjust the Obligations or any part thereof or
make any other accommodation with any other Loan Party or any person, or
(D) exercise any other remedy against any other Loan Party or any collateral for
the Secured Obligations.  No such action by Beneficiary shall release or limit
Beneficiary’s rights hereunder or under the other Loan Documents, even if the
effect of the action is to deprive Grantor of any subrogation rights, rights of
indemnity, or other rights to collect reimbursement from another Loan Party or
any other person for any sums paid to Beneficiary, whether contractual or
arising by operation of law or otherwise.  Grantor understands and acknowledges
that if Beneficiary forecloses judicially or nonjudicially against any real
property security for the Obligations other than the Mortgaged Property (herein,
“Other Mortgaged Property”), such foreclosure could impair or destroy any right
or ability that Grantor may have to seek reimbursement, contribution or
indemnification from the other Loan Party(ies) or others based on any right
Grantor may have of subrogation, reimbursement, contribution or indemnification
for any amounts paid by Grantor under this Deed of Trust.  Grantor further
understands and acknowledges that such potential impairment or destruction of
Grantor’s rights, if any, may entitle Grantor to assert a defense to this Deed
of Trust.  By executing this Deed of Trust, Grantor freely,



24

--------------------------------------------------------------------------------

 

irrevocably and unconditionally: (i) waives and relinquishes that defense and
agrees that Grantor will be liable under this Deed of Trust even though
Beneficiary may foreclose judicially or nonjudicially against any Other
Mortgaged Property; (ii) agrees that Grantor will not assert that defense in any
action or proceeding which Beneficiary may commence to enforce this Deed of
Trust; and (iii) acknowledges and agrees that Beneficiary and the Lenders are
relying on this waiver in extending the credit facilities provided under the
Loan Agreement and that this waiver is a material part of the consideration
which Beneficiary and the Lenders are receiving therefor.  Grantor expressly
agrees that under no circumstances shall it be deemed to have any right, title,
interest or claim in or to any real or personal property to be held by
Beneficiary or any third party after any foreclosure or transfer in lieu of
foreclosure of any security for the Obligations, provided that, solely with
respect to the Mortgaged Property, such foreclosure or transfer in lieu of
foreclosure was properly conducted in accordance with applicable law and the
terms of the applicable Loan Document. 

(1) Grantor further understands and acknowledges that in the absence of this
waiver such potential impairment or destruction of Grantor’s rights, if any, may
entitle Grantor to assert a defense to Grantor’s obligations based on California
Code of Civil Procedure §580d as interpreted in Union Bank v. Gradsky, 265 Cal.
App. 2d 40, 71 Cal. Rptr. 64 (1968), on the grounds, among others, that
Beneficiary should be estopped from pursuing Grantor because Beneficiary’s
election to foreclose on the Other Mortgaged Properties or any other security
pledged to Beneficiary by the other Loan Parties as security for the Debt and
the Obligations may have impaired or destroyed such subrogation, reimbursement,
contribution, or indemnification rights of Grantor.  By execution of this Deed
of Trust, Grantor intentionally, freely, irrevocably, and unconditionally:  (i)
waives and relinquishes that defense and agrees that this Deed of Trust shall
secure the entire Debt and Obligations even though Beneficiary shall have
foreclosed judicially or nonjudicially against any real or personal property
collateral pledged by any of the other Loan Parties as security for the Debt or
Obligations; (ii) agrees that Grantor will not assert that defense in any action
or proceeding which Beneficiary may begin to enforce this Deed of Trust; and
(iii) acknowledges and agrees that the rights and defenses waived by Grantor in
this Deed of Trust include any right or defense that Grantor may have or be
entitled to assert based on or arising out of any one or more of California Code
of Civil Procedure §§580a, 580b, 580d, or 726, or California Civil Code §2848.

(1) Beneficiary, until such time as the entire Debt is irrevocably,
unconditionally, and indefeasibly paid in full, Grantor agrees to subordinate to
such payment of Debt:  (A) all rights of subrogation, all rights of indemnity,
and any other rights to collect reimbursement from any other Loan Party on
account of the Mortgaged Property encumbered by this Deed of Trust, whether
contractual or arising by operation of law (including the United States
Bankruptcy Code or any successor or similar statute) or otherwise; (B) all
rights to enforce any remedy that Beneficiary may have against any other Loan
Party or any person granting collateral for the Obligations; and (C) all rights
to participate in any collateral now or later to be held by Beneficiary. 

(2) Grantor waives all rights and defenses arising out of an election of
remedies by Beneficiary with respect to any real property security pledged by
the other Loan Parties



25

--------------------------------------------------------------------------------

 

as security for the Debt or Obligations (including, without limitation, the
Other Mortgaged Properties), even though that election of remedies, such as
nonjudicial foreclosure with respect to security for the Debt or Obligations,
has destroyed Grantor’s rights of subrogation and reimbursement against the
other Loan Parties by the operation of Section 580d of the California Code of
Civil Procedure.

(3) Without limiting the foregoing, Grantor hereby waives any and all benefits,
rights and defenses it may have to subrogation, reimbursement, indemnification,
and contribution and any other rights and defenses that are or may become
available to Grantor by reason of California Civil Code Sections 2787 to 2855,
inclusive.

(e) Grantor expressly agrees that the validity, enforceability or priority of
the liens and encumbrances against the Mortgaged Property in favor of
Beneficiary shall not be affected in any manner by or because of:  Grantor
waives and relinquishes all rights which may be available to it under any
provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency judgment or other
judgment which may be obtained against Grantor to not more than the amount by
which the unpaid Debt and Obligations exceeds the fair market value or fair
value of the Other Mortgaged Properties, including, without limitation, all
rights to an appraisement of, judicial or other hearing on, or other
determination of the value of the Other Mortgaged Properties.  If Beneficiary is
required to pay, return or restore to any other Loan Party or any other person
any amounts previously paid under the Loan Documents because of any Insolvency
Proceeding of any Loan Party, any stop notice or any other reason, the
obligations of Grantor shall be reinstated and revived and the rights of
Beneficiary shall continue with regard to such amounts, all as though they had
never been paid.

(f)  Grantor’s obligations under this Deed of Trust are in addition to Grantor’s
obligations under any other existing or future agreements, each of which shall
remain in full force and effect until it is expressly modified or released in a
writing signed by Beneficiary.  Beneficiary may exercise its remedies hereunder,
without first proceeding against any other Loan Party, any other person or any
collateral that Beneficiary may hold, and without pursuing any other
remedy.  Beneficiary’s rights under this Deed of Trust shall not be exhausted by
any action by Beneficiary until all Debt has been paid and all Obligations
performed in full.

(g) Grantor acknowledges:  that it expects to benefit from the Beneficiary’s
extension of the credit under the Loan Documents to Borrower because of its
relationship to Borrower; that it is receiving substantial benefits (which are
reasonably equivalent consideration for Grantor’s execution hereof) from the
transaction of which that extension of indebtedness forms a part; and that it is
executing this Deed of Trust in consideration of those benefits.

Section 7.6 Request for Notices

.  Grantor hereby requests that a copy of any notice of Default and notice of
sale as may be required by law be mailed to Grantor at its address above stated.

[SIGNATURE PAGE FOLLOWS]

 

26

--------------------------------------------------------------------------------

 

Exhibit 10.9

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Fleischmann’s Vinegar Company, Inc.,
a Delaware corporation

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:   Michelle Mapes

﻿

 

Title:      Chief Legal &
              Administration Officer

﻿

﻿

﻿

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of Nebraska)

County of Douglas)

On March 29, 2018, before me, Ronda Alcala, Notary Public, personally appeared
Michelle Mapes, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that she executed the same in her authorized capacity, and that by her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of Nebraska that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Ronda Alcala

﻿

﻿

(Notary Public Seal)

﻿

 

S-1

--------------------------------------------------------------------------------

 

Exhibit 10.9

EXHIBIT A

LEGAL DESCRIPTION

﻿

Real property in the City of Montebello, County of Los Angeles, State of
California, described as follows:

﻿

THAT PORTION OF LOT 8 IN THE RE-SUBDIVISION OF PORTION OF MONTEBELLO, IN THE
CITY OF MONTEBELLO, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 3, PAGE 27 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF SAID LOT 8, DISTANT THEREON
NORTH 54° 00' 00" WEST 125.00 FEET FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8;
THENCE ALONG SAID SOUTHWESTERLY LINE, NORTH 54° 00' 00" WEST 270.00 FEET; THENCE
AT RIGHT ANGLES TO SAID SOUTHWESTERLY LINE OF SAID LOT 8, NORTH 36° 00' 00"
EAST, 264.12 FEET TO THE SOUTHERLY LINE OF THE UNION PACIFIC RAILROAD RIGHT OF
WAY (100.00 FEET WIDE); THENCE ALONG SAID SOUTHERLY RIGHT OF WAY LINE, SOUTH 83°
48' 50" EAST 311.19 FEET, MORE OR LESS, TO ITS POINT OF INTERSECTION WITH THE
WESTERLY LINE OF THE EASTERLY 125.00 FEET OF SAID LOT 8; THENCE SOUTHERLY ALONG
SAID WESTERLY LINE 418.84 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

EXCEPT THEREFROM ALL RIGHT, TITLE AND INTEREST IN THE EXCEPTED PROPERTY AS MORE
COMPLETELY DESCRIBED IN THE GRANT DEED FROM THE EMPIRE CHAIR COMPANY, A
PARTNERSHIP TO SPEAS COMPANY, A CORPORATION, RECORDED SEPTEMBER 18, 1951 IN BOOK
37221, PAGE 415, OFFICIAL RECORDS, DESCRIBED IN PART AS FOLLOWS:

EXCEPT HOWEVER THE LAND IN PARCEL 1 HEREINABOVE FOR THE CONSTRUCTION, OPERATION
AND USE OF RAILROAD SPUR TRACK AND A SWITCH SOLELY AND EXCLUSIVELY BY AND FOR
THE UNION PACIFIC RAILROAD COMPANY AND THE GRANTEE, PROVIDED HOWEVER, THAT
NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE THE GRANTOR TO MAKE ANY
CHANGE OR ALTERATION ON ANY EXISTING BUILDING OR STRUCTURE, AND PROVIDED HOWEVER
THAT THE GRANTOR AND ITS GRANTEE RESERVE THE RIGHT TO USE SUCH SPUR TRACK AND
SWITCH THEREIN UPON AND AFTER THE PAYMENT TO SPEAS COMPANY OF A SUM EQUAL TO
ONE-HALF OF THE PER FOOT COST OF THE SPUR TRACKAGE IN THIS PARCEL 2, PLUS
ONE-HALF OF THE ENTIRE COST OF THE SWITCH IN CONNECTION WITH THE SPUR TRACKAGE
ON PARCELS 1 AND 2.

﻿

APN: 6349-016-002

﻿



Exhibit A-1

--------------------------------------------------------------------------------